DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 19 July 2021 containing amendments to the claims and remarks.
Claims 1-12 and 16-26 are pending.
The previous objections are withdrawn in view of Applicant’s amendments to the claims.
The previous statutory double patenting rejection is withdrawn in view of Applicant’s amendments to the claims.
The previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are maintained.  The rejections follow. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian (US 2011/0185631).
With respect to claims 1-10, 13-15, and 17-20, Subramanian discloses a method of segregating a hydrocarbon liquid mixture into discrete shaped units (see Subramanian, 5-C9 paraffins (e.g., pentane, hexane, heptane) in cooling channel so as to encapsulate the shaped aliquot with a resilient asphaltenic coating, i.e. forming a “skin” that retains the discrete shape of the aliquot when the aliquot is released from the materials handling mechanism to form a resiliently shaped unit of bituminous liquid encapsulated in the asphaltenic outer membrane (see Subramanian, paragraphs [0019] to [0026]).  Nozzles of the rotor of the material handling mechanism form a patterned roll having recesses therein that hold each shaped aliquot of bituminous liquid and the patterned roll is heated by a heater to between 210°C and 430°C (see Subramanian, paragraphs [0019] and [0020]).  The patterned roll deposits the resiliently shaped units of bituminous liquid onto a substrate made of metal (see Subramanian, paragraph [0024]), i.e. an oleophobic surface.  The shaped aliquots are cooled on such substrate (see Subramanian, paragraph [0025]).  Because Subramanian discloses processing of the same material under the same conditions as those specified, then the person having ordinary skill in the art would readily expect that the feed and the product produced by such method would likewise necessarily exhibit the In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US 2011/0185631).
With respect to claims 11, 12, and 16, see discussion supra at paragraph 8.  Subramanian discloses wherein a separator used to collect the shaped aliquots may include a vibrating screen (see Subramanian, paragraph [0032]).  In this regard, it is known that ultrasound involves the generation of vibration by sound frequency.  Thus, the person having ordinary skill in the art would readily expect the use of an ultrasonic transducer might be used to accomplish the vibration described in Subramanian.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Regarding the coating, Subramanium clearly discloses formation of a “skin” (see Subramanian, paragraphs [0018] and [0025]).  It is noted that a mere recitation of size (e.g., a coating or “skin” being “less than 2mm thick”) is not sufficient to distinguish over the prior art in the absence of new or unexpected results.  In Gardner v.TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984).

Response to Arguments
Applicant’s arguments filed 19 July 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Subramanian teaches a method for creating asphaltentic pellets by cooling asphaltenic hydrocarbon droplets to form pellets.	

II.	Subramanian does not teach or suggest heating the asphaltenic hydrocarbon droplets to form the pellets.

With respect to Applicant’s first and second arguments, Subramanian clearly discloses heating the droplets to form pellets (see Subramanian, paragraphs [0019]-[0021]) (paragraph [0021] describing use of a heater module to maintain the molten asphaltenes at elevated temperature).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771